UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          5/7/2021



United States of America,

               –v–                                                            20-cr-594 (AJN)

Kevin Rolle,                                                                      ORDER

                      Defendant.




ALISON J. NATHAN, District Judge:

      Consistent with the discussion during the conference held yesterday, May 6, 2021, it is

ORDERED that:

      1. The Essex County Correctional Facility shall evaluate and consider allowing Mr.
         Rolle to use a continuous positive airway pressure (CPAP) machine to assist with his
         sleep apnea.
      2. A hearing is tentatively set for May 21, 2021, at 11:00 a.m. to address any renewed
         bail application or other defense application, should such application be made.
         Defense counsel shall file a written submission by May 13, 2021, and the
         Government shall file its written submission by May 18, 2021.
      3. A competency hearing is tentatively set for June 9, 2021, at 11:00 a.m. Defense
         counsel shall endeavor to engage an appropriate expert and arrange for an evaluation
         at Essex as soon as possible.
      4. The Government shall confer with the Bureau of Prisons regarding whether Mr. Rolle
         is properly housed at Essex, whether transfer to another facility is feasible, whether
         any rule or regulation prohibits housing federal detainees with state detainees, and if
         so whether such rule was observed for Mr. Rolle. The Government shall file a letter
         on this subject by May 14, 2021.
      5. The Government will provide defense counsel and the Court with a list of all
         electronic devices seized from Mr. Rolle, the legal basis for such seizure, and the
         current custody status of those devices by May 11, 2021.
      6. The Court will request a trial date for September 13, 2021, and inform the parties
         once it has received a trial date through the District’s centralized calendaring process.

      SO ORDERED.

Dated: May 7, 2021                                 __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge




                                               2
